NUMBER 13-04-189-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
 
 
MARTIN DE LA FUENTE,                                                                 Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
 
 
    On appeal from the 319th District Court of Nueces County,
Texas.
 
 
                       MEMORANDUM OPINION
 
                  Before Justices Yañez, Castillo,
and Garza
                            Memorandum
Opinion by Justice Garza
 




Appellant challenges the trial court=s decision to revoke community supervision and
impose a prison term of ten years. 
Appellant=s sole issue complains that the trial court erred by
admitting certain records into evidence because the State did not meet the
business records exception to the hearsay rule. 
See Tex. R. Evid.
803(6).  We conclude that appellant=s issue is without merit because it does not address
all of the bases upon which the trial court could have properly reached its
decision.  See Sterling v. State,
791 S.W.2d 274, 277 (Tex. App.CCorpus Christi 1990, pet. ref=d) (holding that appellant must challenge each basis
upon which the trial court could have revoked community supervision).  In particular, appellant has not challenged
the trial court=s finding that he violated the terms of his
community supervision by failing to pay court costs, a fine, sex offender fee,
and monthly supervision fee.  This
finding was supported by evidence other than the records of which appellant now
complains and is not disputed by appellant=s sole issue on appeal.  The judgment of the trial court is therefore
affirmed.  See Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980) (holding that one ground for revocation
will support trial court=s order revoking supervision).     
 
 
DORI CONTRERAS GARZA
Justice
 
 
Do
not publish.  
Tex. R. App. P.
47.2(b).
 
Memorandum
Opinion delivered and
filed
this the 7th day of July, 2005.